Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the Application filed in the U.S. on 7/24/2020. Claims 1-23 are pending in the case. Claims 1, 5, 22, and 23 are written in independent form.

Claim Objections
Claims 7-10 and 23 are objected to because of the following informalities:
Claims 7-10 appear to contain a typographical error with the claims contain the same dependencies as mirror claims 2-5, thus making them duplicate sets of dependent claims depending on the same independent claim 1. 
Claim 23 recites the limitation "the processing device".  There is insufficient antecedent basis for “the processing device” because “a processing device” was not previously recited in the independent claim.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the 
Regarding claim 14, the phrase "brief overview" renders the claim indefinite because it is unclear what factors causes the overview to be “brief”.  See MPEP § 2173.05(d).
Regarding claim 14, the phrase "brief introduction" renders the claim indefinite because it is unclear what factors causes the introduction to be “brief”.  See MPEP § 2173.05(d).


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-15 and 17-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hardin et al. (U.S.  Patent No. 8,731,977, hereinafter referred to as Hardin).

Regarding Claim 1:
Hardin teaches a method comprising:
receiving a data structure associated with a first database;
Hardin teaches “vehicle history data 22 is available from a variety of sources and data suppliers” where “there are entities that collect, organize, and store vehicle history data 22 in large computerized and searchable databases 110, including Experian Automotive and Carfax” (col. 5 Lines 21-31 & Fig. 1).
configuring a system executed by a processing device based on the data structure to associate a question with the database, generate reference class information, and generate one or more graphical user interfaces specific to the question and the reference class information;
Hardin teaches searching and indexing functions to extract requested information and providing vehicle history reports with an interface for facilitating orders for data through the data provider’s public website and interface which “can be through a customized or specialized interface” (Col. 6 Lines 24-49).  Hardin further teaches “the information in the database 110 may be linked and identified with a vehicle’s unique vehicle identification number” and “may also include other basic vehicle information 117 about a particular vehicle, including…the class” (Col. 5 Lines 32-42).
receiving, via the system, selection of at least one of reference class criteria or historical reference cases associated with reference class information from a user via a first graphical user interface of the one or more graphical user interfaces, the reference class criteria being generated in response to configuring the system;
Hardin teaches “different data providers…may structure their records and event codes 15 differently” where “one data provider may have separate event codes 15 for minor damage depending on whether it was to the front right side, front left side, or rear of the car, while a different data provider may classify all of that under one event code 15” (Col. 5 Line 65 – Col. 6 Line 13 & Fig. 2).  Hardin further teaches “users may elect not to include time impacted elements” (Col. 11 Lines 5-36). Therefore Hardin teaches a user selection of criteria associated with reference class information.
generating, automatically via the system, one or more queries based on the reference class criteria or the historical reference cases to define a reference class, the system generating at least one of narrower queries and increasing specificity of the reference class as additional reference class criterion is selected by the user or increasingly broader queries and increasing generalization of the reference class as additional historical cases are selected by the user;
Hardin teaches “the format and content of the [vehicle history report] 10 may be specified by the request from the customer computer system 40, by the database 110 search functions, or by the data provider maintaining database 110” (Col. 6 Lines 24-49) thereby teaching the query specificity being narrowed and broadened based on the content selected, or specified, by the user’s request.
determining the reference class in response to querying the first database using the one or more queries;
Hardin teaches obtaining vehicle history data and extracting desired vehicle history data 22 from a larger data set according to a request for a vehicle history score (Col. 17 Lines 35-61 & Fig. 6)
identifying a number of cases in the reference class in response to querying the first database using the one or more queries;
Hardin teaches obtaining the appropriate vehicle history data 22 related to the request (Col. 17 Lines 35-61 & Fig. 6) where the vehicle history data is represented by “a wide variety of event codes” (Col. 5 Lines 51-63), thereby teaching identifying a number of cases for the reference class in response to the querying.
calculating a base rate estimate, the base rate estimate corresponding to at least one of (a) a frequency of historical event occurrence, (b) time-specific probabilistic estimates derived from survival analysis, or (c) descriptive statistics for a continuous variable associated with the reference class; and
Hardin teaches “various variables and various time periods are tested and evaluated, using varying evaluation periods” where “numerous time periods or vehicle history data variable evaluation periods, can be calculated to reflect how recent an event has occurred as well as the frequency of similar loss events across different time periods” and “the initial test criteria may be set by intuitive estimates based on the experience or expectation of the users” (Col. 8 Line 45 – Col. 9 Line 14) thereby teaching a base rate estimate corresponding at least to frequency of historical event occurrence.
displaying the base rate estimate associated with the reference class or an overall base rate across a plurality of selected different reference classes.
Hardin teaches “the computer output 18 sends the score using any appropriate method, such as a display on a monitor” and “the results can include other factors beside the vehicle, frequency, and severity scores…if desired” (Col. 21 Lines 26-42). 

Regarding Claim 2:
Hardin further teaches:
wherein the reference class criteria is determined in response to receiving, via the first graphical user interface, predictive variables and values for the predictive variables from the one or more users or in response to selection of historical reference cases via the first graphical user interface.
Hardin teaches “different data providers…may structure their records and event codes 15 differently” where “one data provider may have separate event codes 15 for minor damage depending on whether it was to the front right side, front left side, or rear of the car, while a different data provider may classify all of that under one event code 15” (Col. 5 Line 65 – Col. 6 Line 13 & Fig. 2).  Hardin further teaches “users may elect not to include time impacted elements” (Col. 11 Lines 5-36). Therefore Hardin teaches a user selection of criteria associated with reference class information causing determination of criteria.
Hardin further teaches obtaining “historical data for multiple vehicles that can be used to construct a research database suitable for modeling the effect of vehicle history data 22 on the propensity to predict insurance risk” (Col. 7 Lines 58-65) and “the best predictive comparison can be made when the vehicle history data 22 associated with a VIN, and thus a particular VIN effective date, is restricted to event codes 25 and/or odometer reading records 30, with a date prior to the corresponding VIN effective date (Col. 7 Line 58 – Col. 9 Line 32 & Fig. 2).

Regarding Claim 3:
Hardin further teaches:
receiving a manual adjustment to the base rate estimate;
Hardin teaches an aspect of the invention “relates to using generalized linear model (GLM) method to generate a risk score” (Col. 3 Lines 46-47) where “the GLM variable selection process…can be largely manual and intuitive” (Col. 14 Lines 40-43).
determining at least one of an adjusted probabilistic estimate or an adjusted quantitative predictive estimate based on the manual adjustments; and
Hardin teaches using a generalized linear model based at least in part on manual inputs (Col. 3 Lines 46-47 & Col. 14 Lines 40-43).  Hardin further teaches “various variables and various time periods are tested and evaluated, using varying evaluation periods” where “numerous time periods or vehicle history data variable evaluation periods, can be calculated to reflect how recent an event has occurred as well as the frequency of similar loss events across different time periods” and “the initial test criteria may be set by intuitive estimates based on the experience or expectation of the users” (Col. 8 Line 45 – Col. 9 Line 14).
Therefore, Hardin teaches when manual inputs, such as initial test criteria set by intuitive estimates based on the experience or expectation of the users change, adjusted estimates based on the user adjustments will be determined.
storing the manual adjustment and the adjusted probabilistic or other quantitative predictive estimate for the user in a second database.
Hardin teaches “the test criteria may then be adjusted to better fine tune the tests to develop meaningful results” (Col. 8 Line 45 – Col. 9 Line 14) thereby teaching storing the adjustments for future testing.

Regarding Claim 4:
Hardin further teaches:
wherein the base rate and the final probabilistic or other quantitative predictive estimate associated with the user is aggregated with results from other users into at least one of an aggregated probabilistic estimate or an aggregated quantitative estimate for the question.
Hardin teaches aggregating a scored vehicle with results from other vehicles into buckets, or “groupings of vehicles with a defined range of scores” and aggregating observed loss ratios for vehicles in a given bucket (Col. 12 Line 60 – Col. 13 Line 14 & Fig. 3)

Regarding Claim 5:
Hardin further teaches:
wherein the aggregated probabilistic estimate or other quantitative predictive estimate is updated each time new information is received from the user or the other users.
Hardin teaches “the historical data used can be updated over time to provide more data, and updates might be able to show developing trends that modify or change the impact of some type of event or risk” (Col. 7 Lines 32-57).

Regarding Claim 6:
Hardin further teaches:
determining a reference class to which a new case in question belongs in response to receiving inputs associated with reference class information from a user via a first graphical user interface, the inputs including at least one of reference class selection criteria producing a smaller and more specific reference class as each additional reference class criterion is added, or selecting historical reference cases producing a larger and more general reference class as additional historical cases are added;
Hardin teaches searching and indexing functions to extract requested information and providing vehicle history reports with an interface for facilitating orders for data through the data provider’s public website and interface which “can be through a customized or specialized interface” (Col. 6 Lines 24-49).  Hardin further teaches “the information in the database 110 may be linked and identified with a vehicle’s unique vehicle identification number” and “may also include other basic vehicle information 117 about a particular vehicle, including…the class” (Col. 5 Lines 32-42).
querying a first database in response to determining the reference class to update a number of cases in the reference class;
Hardin teaches searching and indexing functions to extract requested information and providing vehicle history reports with an interface for facilitating orders for data through the data provider’s public website and interface which “can be through a customized or specialized interface” (Col. 6 Lines 24-49).  Hardin further teaches “the information in the database 110 may be linked and identified with a vehicle’s unique vehicle identification number” and “may also include other basic vehicle information 117 about a particular vehicle, including…the class” (Col. 5 Lines 32-42).
Hardin also teaches “the historical data used can be updated over time to provide more data, and updates might be able to show developing trends that modify or change the impact of some type of event or risk” (Col. 7 Lines 32-57).

calculating a base rate estimate, the base rate estimate corresponding to at least one of (a) a frequency of historical event occurrence, (b) time-specific probabilistic estimates derived from survival analysis, or (c) descriptive statistics for a continuous variable associated with the reference class;
Hardin teaches “various variables and various time periods are tested and evaluated, using varying evaluation periods” where “numerous time periods or vehicle history data variable evaluation periods, can be calculated to reflect how recent an event has occurred as well as the frequency of similar loss events across different time periods” and “the initial test criteria may be set by intuitive estimates based on the experience or expectation of the users” (Col. 8 Line 45 – Col. 9 Line 14) thereby teaching a base rate estimate corresponding at least to frequency of historical event occurrence.
displaying the base rate estimate associated with the reference class or an overall base rate across a plurality of selected different reference classes; and
Hardin teaches “the computer output 18 sends the score using any appropriate method, such as a display on a monitor” and “the results can include other factors beside the vehicle, frequency, and severity scores…if desired” (Col. 21 Lines 26-42). 
storing a reference class definition, the base rate estimate and a final predictive estimate for the user in a second database residing on one or more servers.
Hardin teaches “the system and method for using vehicle historical data as disclosed herein can be utilized for the purposes of underwriting and/or rating by itself, or it can be combined with other traditional insurance factors affecting underwriting and rating….[and] can also be used specifically for different types of insurance coverage, including bodily injury, property damage, personal injury protection, uninsured/underinsured motorist bodily injury, uninsured motorist property damage, comprehensive, collision, commercial multiperil, cause of loss insurance, and others” (Col. 4 Lines 11-34) thereby teaching combining rationales in a report from multiple users for performing an underwriting and rating. Hardin further teaches “the results can include other factors besides the vehicle, frequency, and severity scores…if desired. For example, some insurance companies may have different risk calculation models that utilize specific VHR event codes 38, so those desired event codes 38 can be included in the results” and “in a similar manner, the results can include any factor, variable 42, or other detail that may be beneficial to the insurance company” (Col. 21 Lines 26-42).
Hardin also teaches “the insurance company may further combine the vehicle history score 200 with other traditional insurance factors to create a composite vehicle score 250, and use such score to underwrite and/or rate insurance” (Col. 18 Lines 12-26)

Regarding Claim 7:
All of the limitations herein are similar to some or all of the limitations of claim 2.

Regarding Claim 8:
All of the limitations herein are similar to some or all of the limitations of claim 3.

Regarding Claim 9:
All of the limitations herein are similar to some or all of the limitations of claim 4.

Regarding Claim 10:
All of the limitations herein are similar to some or all of the limitations of claim 5.

Regarding Claim 11:
Hardin further teaches:
wherein the probabilistic estimates, or other quantitative predictive estimates, are aggregated using a weighted mean or weighted median approach, where the weight value is determined based on the past accuracy of the user or the other users, properties of defined reference classes, or other characteristics of the user or the other users.
Hardin teaches “typically, frequency is often weighted more heavily than severity, and/or some cap can be utilized to minimize the impact of catastrophic occurrences that may spike the ‘severity factor’” where “the resulting frequency and severity factors for each vehicle variable 44 and/or vehicle variable levels 50 were multiplied together to create a Pure Premium factor 48 for each vehicle variable 44 and/or vehicle variable levels 50” (Col. 12 Lines 31-54) thereby teaching a weighted mean.  Hardin further teaches “final factors 52 can be derived for individual perils….by focusing on just those specific and associated losses when evaluating the vehicle history data 22…for example, frame damage may have a bigger impact on risk of bodily injury loss than on property damage loss, and an insurance company may want to more specifically tailor its models to take this into account” (Col. 12 Lines 31-54) thereby teaching using past accuracy to dictate weights. 

Regarding Claim 12:
Hardin further teaches:
wherein the aggregated probabilistic, or other quantitative predictive estimate, estimate is determined using regression-based or machine learning algorithms.
Hardin teaches regression models can also be used to generate vehicle history scores “as an alternative to [the] multiplicative model” (Col. 13 Lines 56-58).
Hardin also teaches “separately, or as a supplement to the GLM process, a ‘machine learning’ approach can be implemented to create variable values that correlate VHR data to insurance loss costs or loss ratio” (Col. 14 Lines 25-48).

Regarding Claim 13:
Hardin further teaches:
displaying a visualization with information about historical reference cases included in the reference class selected by the user.
Hardin teaches “the risk factor produced from the VHR can then be combined with other risk factors for use in underwriting and/or to determine a final policy rating” (Col. 14 Lines 54-62) thereby teaching a visualization display for the underwriting performed based on the vehicle history data and factors interested in by underwriters.

Regarding Claim 14:
Hardin further teaches:
training the user before the user provides the predictive estimates, the training including a brief overview of a prediction process, a brief introduction to a subject matter area associated with a new question and the first and second databases, or a predictive training section to aid the user in avoiding cognitive biases and improving forecasting accuracy.
Hardin teaches “the initial test criteria may be set by intuitive estimates based on the experience or expectation of the users” (Col. 9 Lines 1-14) thereby teaching the users trained based at least on an introduction to the subject matter area associated with the question for the databases.

Regarding Claim 15:
Hardin further teaches:
generating a score for the user based on a performance of the user in providing the probabilistic estimates or other quantitative predictive estimates, the score being determined based on the reference class selections and manual adjustments received form the user.
Hardin teaches “the initial test criteria may be set by intuitive estimates based on the experience or expectation of the users”, “the initial test results are then analyzed to determine if the results are truly correlative with the data”, and “the test criteria may then be adjusted to better fine tune the tests to develop meaningful results” (Col. 9 Lines 1-14) thereby teaching generating a score for the user by evaluating the initial test results determining correlation with the data which is based on the user’s provided initial test criteria and manual adjustments to fine tune the tests to develop meaningful results.

Regarding Claim 17:
Hardin further teaches:
updating at least one of accuracy scores or aggregation schemas as a result of new information about predictive questions, new data on individual user behavior or accuracy, or other new information available in the system.
Hardin teaches “the historical data used can be updated over time to provide more data, and updates might be able to show developing trends that modify or change the impact of some type of event or risk” (Col. 7 Lines 32-57). Hardin further teaches “each scale of buckets may produce different pricing results from comparable buckets in another group” and “the number of buckets can be increased and specialized in order to maximize the accuracy of the pricing analysis” (Col. 13 Lines 46-55) thereby teaching updating historical data which in turn results in updating the pricing analysis to maximize accuracy of the pricing analysis.

Regarding Claim 18:
Hardin further teaches:
generating a report based on information provided by the user and the other users, the report including reference class assessments, final predictive estimates and textual information provided by the user and the other users.
Hardin teaches “the system and method for using vehicle historical data as disclosed herein can be utilized for the purposes of underwriting and/or rating by itself, or it can be combined with other traditional insurance factors affecting underwriting and rating….[and] can also be used specifically for different types of insurance coverage, including bodily injury, property damage, personal injury protection, uninsured/underinsured motorist bodily injury, uninsured motorist property damage, comprehensive, collision, commercial multiperil, cause of loss insurance, and others” (Col. 4 Lines 11-34) thereby teaching combining rationales in a report from multiple users for performing an underwriting and rating. Hardin further teaches “the results can include other factors besides the vehicle, frequency, and severity scores…if desired. For example, some insurance companies may have different risk calculation models that utilize specific VHR event codes 38, so those desired event codes 38 can be included in the results” and “in a similar manner, the results can include any factor, variable 42, or other detail that may be beneficial to the insurance company” (Col. 21 Lines 26-42).
Hardin also teaches “the insurance company may further combine the vehicle history score 200 with other traditional insurance factors to create a composite vehicle score 250, and use such score to underwrite and/or rate insurance” (Col. 18 Lines 12-26)

Regarding Claim 19:
Hardin further teaches:
generating a report for the case, the report including aggregated probabilistic or other quantitative predictive estimates and combined rationales from the user and the other users.
Hardin teaches “customers (e.g., consumers, insurance companies, or third party service providers) can order a report for a particular vehicle via a customer computer system 40 by providing the data provider with one or more VIN 115 for the data provider’s vehicle history data system 112” (Col. 6 Lines 24-49). Hardin further teaches “the system and method for using vehicle historical data as disclosed herein can be utilized for the purposes of underwriting and/or rating by itself, or it can be combined with other traditional insurance factors affecting underwriting and rating….[and] can also be used specifically for different types of insurance coverage, including bodily injury, property damage, personal injury protection, uninsured/underinsured motorist bodily injury, uninsured motorist property damage, comprehensive, collision, commercial multiperil, cause of loss insurance, and others” (Col. 4 Lines 11-34) thereby teaching combining rationales in a report from multiple users for performing an underwriting and rating.

Regarding Claim 20:
Hardin further teaches:
receiving a preliminary probabilistic or other quantitative predictive estimate from the user before proceeding to determining the reference class.
Hardin teaches “emphasizing VHR event codes 15 in the analysis and testing can produce a model that estimates and predicts risks for a particular vehicle based on the VHR 10” (Col. 7 Lines 32-57) thereby teaching preliminary predictive estimates during analysis and testing of a model.

Regarding Claim 21:
Hardin further teaches:
updating a database with historical reference cases by an administrator through uploading a data table via a graphical user interface, without writing or editing computer code.
Hardin teaches “the historical data used can be updated over time to provide more data, and updates might be able to show developing trends that modify or change the impact of some type of event or risk” (Col. 7 Lines 32-57). Hardin further teaches “a computerized vehicle score generator 225 is necessary to rapidly receive, process the large volume of information and data, and generate the vehicle history score 200” where the data can be obtained from “another [company] to supply vehicle history data 22 on demand” (Col. 16 Line 62 – Col. 17 Line 12) thereby teaching uploading the data by an administrator though an interface without and writing or editing of computer code, the data then accessible on demand.

Regarding Claim 22:
Some of the limitations herein are similar to some or all of the limitations of claim 6.

Hardin further teaches a system comprising:
a non-transitory computer-readable medium storing instructions; (Col. 15 Lines 9-45) and
a processing device programmed to execute the instructions. (Col. 15 Lines 9-45)

Regarding Claim 23:
Some of the limitations herein are similar to some or all of the limitations of claim 6.

Hardin further teaches:
a non-transitory computer-readable medium comprising instructions that when executed by a processing device causes the processing device to perform steps (Col. 15 Lines 9-45).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Hardin and further in view of Buckwalter et al. (U.S. Pre-Grant Publication No. 2018/0253793, hereinafter referred to as Buckwalter).

Regarding Claim 16:
Hardin teaches all of the limitations as stated above except:
administering a series of psychometric tests to measure cognitive abilities and propensities of the user.

However, in the related field of endeavor of evaluating risk assessment, Buckwalter teaches:
administering a series of psychometric tests to measure cognitive abilities and propensities of the user.
Buckwalter teaches administering a psychometric evaluation on a user where psychological traits are evaluated to classify potential users into different categories (Para. [0035] & Abstract). Buckwalter further teaches personality traits measured by psychological evaluation including imagination, insight, thoughtfulness, impulse control, goal-directed behavior, excitability, sociability, talkativeness, assertiveness, degree of emotional expressiveness, trust, altruism, kindness, affection, emotional stability, anxiety, moodiness, irritability, and sadness (Para. [0044]) thereby teaching using the psychometric evaluation tests to measure cognitive abilities and propensities of the individual being evaluated.

Thus it would have been obvious to one of ordinary skill in the art, having the teachings of Hardin and Buckwalter at the time that the claimed invention was effectively filed, to have combined the use of psychometric data in determining risk, as taught by Buckwalter, with the system and method for analyzing and using vehicle historical data, as taught by Hardin.
One would have been motivated to make such combination because Hardin teaches using vehicle historical data for underwriting and rating insurance policies, vehicle financing, or vehicle warranties (Abstract) and Buckwalter teaches “psychometrics may be used to enhance the underwriting process for loans and credit” (Para. [0035]).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ludlow et al. (U.S. Pre-Grant Publication No. 2014/0122410) teaches a reconfigurable automatic classification system and method providing classification metrics to a user and enabling the user to reconfigure the classification model by adding or removing exemplars, creating, editing or deleting rules, or performing other such adjustments to the classification model to enhance overall transparency and defensibility of the auto-classification process.
Janz (U.S. Pre-Grant Publication No. 2018/0025303) teaches behavior assessment or performance prediction using a video stream of an interviewee responding to s set of interview prompts or a corpus of documents of a subject, analyzing at least the semantic content of the video stream or corpus, statistically processing the semantic content according to a correspondence of the interviewee’s response or subject’s corpus to a set of classified exemplar responses, and a context, to classify the interviewee or subject with respect to the context, and generate at least one output selectively dependent on the classification of the interviewee or subject.
Pinel et al. (U.S. Patent No. 9,619,434) teaches taking as input a set of parameters and information from a knowledge database for potential group members and generating a plurality of combinations of group members based at least in part on the set of parameters and evaluating a set of metrics for each of the combinations of group members for at least one novelty metric and at least one collective intelligence metric.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT F MAY whose telephone number is (571)272-3195. The examiner can normally be reached Monday-Friday 9:30am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on 571-272-3978. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT F MAY/Examiner, Art Unit 2154                                                                                                                                                                                                        1/15/2022

/HOSAIN T ALAM/Supervisory Patent Examiner, Art Unit 2154